IN THE SUPREME COURT OF THE STATE OF NEVADA


                  PETER JASON HELFRICH,                                 No. 69472
                                    Appellant,
                               vs.
                  RICK MARSHALL; ELIZABETH
                  NEIGHBORS; LAKES CROSSING                                   FILED
                  CENTER; NYE COUNTY
                  UNDERSHERIFF; AND THE STATE OF                              JAN 13 2016
                  NEVADA,                                                     TRACE K. LINDEMAN
                                                                          CLERK  OF SUPREME COURT
                                    Respondents.                         SY
                                                                                DEPUTY CLERK 0




                                        ORDER DISMISSING APPEAL
                              This is a pro se appeal from an order resolving a motion to
                  quash service of process. First Judicial District Court, Carson City; James
                  E. Wilson, Judge.
                              Our review of the docketing statement and the documents
                  submitted to this court pursuant to NRAP 3(g) reveals a jurisdictional
                  defect. Specifically, an order resolving a motion to quash service of
                  process is not appealable. Jarstad u. Nat'l Farmers Union Prop. & Gas.
                  Co., 92 Nev. 380, 552 P.2d 49 (1976). Accordingly, we conclude that we
                  lack jurisdiction over this appeal, and we
                              ORDER this appeal DISMISSED




SUPREME COURT
      OF
    NEVADA

(0) 1947T   et.
                                                                                         Ic,- 0 I 1 0
                 cc: Hon. James E. Wilson, District Judge
                      Peter Jason Helfrich
                      Attorney General/Carson City
                      Carson City Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                     2
                 legiarn
                    at_